Citation Nr: 0214837	
Decision Date: 10/23/02    Archive Date: 11/01/02	

DOCKET NO.  00-21 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
postoperative deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from April 1959 to 
May 1962, and from February 1965 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied the veteran a compensable 
evaluation for a postoperative deviated nasal septum.  The 
case is now ready for appellate review.  

During the pendency of this appeal, the veteran was granted 
entitlement to a total rating based upon individual 
unemployability, effective from February 1999.  The RO 
subsequently granted service connection for Type II diabetes 
mellitus and coronary artery disease.  The veteran is 
currently in receipt of a 70 percent combined schedular 
rating and a total (100 percent) evaluation based on 
individual unemployability due to his service-connected 
disabilities. 

Also during the pendency of this appeal, the veteran 
requested a personal hearing to address the issue of a total 
rating based upon individual unemployability (TDIU) in August 
2000.  The following month, he submitted a substantive appeal 
on the issue that remains in appellate status, entitlement to 
a compensable rating for a postoperative deviated septum, and 
he specifically declined a hearing on that matter at that 
time.  Pursuant to his request, a personal hearing was 
scheduled by the RO in June 2001 on the issue of TDIU but, as 
noted above, that claim was subsequently granted in full.  As 
the veteran specifically declined a personal hearing with 
respect to the issue pending on appeal, the Board finds that 
the case is ready for appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's service-connected postoperative deviated 
nasal septum is not manifested by more than 30 percent 
obstruction of either nasal passage, significant septal 
deviation, loss of parts of the nose or scars or other 
obvious disfigurement.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
postoperative deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic 
Codes 6502, 6504 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has clearly 
informed the veteran and representative of the evidence 
necessary to substantiate his pending claim in the rating 
decision on appeal in January 2000 and in a statement of the 
case in April 2000.  As this claim is for an increased 
evaluation, the veteran was notified of and subsequently 
provided a VA examination, the results of which are adequate 
for rating purposes.  It is clear that the veteran receives 
all of his medical treatment from VA and up-to-date records 
of the veteran's treatment with VA have been collected for 
review and placed on file.  During the pendency of this 
appeal, the veteran has not indicated the existence of any 
additional medical records or other evidence relevant to his 
claim.  There is no indication of any additional evidence 
relevant to the claim.  The RO considered all of the relevant 
evidence and applicable law and regulations.  All development 
necessary under VCAA has been completed.  

Regarding the duty to notify, through the rating decision, 
statement of the case, and various letters issued by the RO, 
the veteran was kept apprised of what he must show to prevail 
in his claim, and generally informed as to what information 
and evidence he was responsible for, and what evidence VA 
must secure.  He was asked to provide treatment information 
and he did so; the RO secured the relevant medical evidence 
based on that information; the veteran was informed that 
medical evidence was necessary to support his claim that he 
meets the criteria for a compensable rating and that VA would 
provide an examination to determine if such was present; the 
RO did in fact provide for such an examination, which was 
adequate for rating purposes; and the veteran was advised 
about his right to present lay evidence (testimony) at a 
personal hearing.  Therefore, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

To delay this appellate decision when the veteran is 
currently in receipt of a 100 percent TDIU rating and has 
made it clear that there is no additional evidence to obtain, 
and where the RO has substantially complied with the duty to 
notify provisions, to notify him in a more specific fashion 
on what evidence he must secure and what evidence VA must 
obtain would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 U.S.C.A. § 4.10.  

Where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Deviation of the nasal septum of traumatic origin warrants a 
10 percent evaluation with 50 percent obstruction of the 
nasal passages on both sides, or when there is complete 
obstruction on one side.  38 U.S.C.A. § 4.97, Diagnostic 
Code 6502.  Loss of parts of the nose or scars or other 
obvious disfigurement warrants a 10 percent evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6504 (2001).  

Facts:  The veteran filed an initial claim for service 
connection for a postoperative deviated nasal septum in 
October 1991.  During a hearing at the RO in September 1992 
on the issue of entitlement to service connection for a 
deviated nasal septum, the veteran testified that he had not 
sought or received medical treatment for this problem for 
many years following service.  He said he simply treated 
himself by buying over-the-counter nasal sprays.  He reported 
not having nosebleeds but just difficulty breathing.  

In May 1995, the RO implemented a Board's decision granting 
service connection for a postoperative deviated nasal septum 
effective from the date of receipt of the claim in October 
1991.  A noncompensable evaluation was assigned and the 
veteran disagreed.  A statement of the case was issued in 
September 1995 but the veteran thereafter failed to perfect 
an appeal.  That May 1995 RO decision assigning a 
noncompensable evaluation became final.  

In February 1999, the veteran filed a claim for an increased 
evaluation for his postoperative deviated nasal septum.  A 
considerable amount of clinical evidence has been collected 
and placed on file since the time of the veteran's claim for 
increase.  These medical records reflect ongoing treatment 
for residuals of a gastrectomy with aspiration and 
gastroesophageal reflux disease and related vomiting with 
difficult and painful swallowing.  Also shown is treatment 
for chronic obstructive pulmonary disease with a 30-year 
history of tobacco use, and significant problems with the low 
back and hips.  While these records also include reference to 
a history of allergic rhinitis, they contain no actual 
findings of active rhinitis or sinusitis.  

In July 1999, the veteran was provided with a VA examination 
of his sinuses.  The veteran reported a history of past 
fracture and stated that at present, nasal breathing was 
difficult and he had purulent discharge at times.  The 
veteran also reported dyspnea at rest while supine and on 
exertion.  He had been using various nasal sprays.  
Examination revealed no speech impairment and no indication 
of chronic sinusitis.  The veteran denied any allergies or 
symptoms relating to the nose other than occasional headache.  
The physician noted that present incapacitation was related 
to the veteran's gastrointestinal dumping syndrome following 
surgery and upon a low back disorder.  The physician also 
noted the existence of hyperemic nasal turbinates 
bilaterally, more pronounced on the right than left.  There 
was some clear discharge on the right which was not purulent.  
There appeared to be about a 30 percent obstruction for both 
the right and left sinuses.  X-ray studies revealed that the 
nasal bones, frontal processes of the maxillae and inferior 
nasal spine were unremarkable as were the nasal septum and 
turbinates.  The impression was unremarkable X-ray studies of 
the sinuses without fracture, significant septal deviation or 
mass or other abnormality.  

The remainder of the clinical evidence on file notes 
treatment for many disabilities but reflect no complaints by 
the veteran with respect to his nasal disorder and no 
treatment for same.  In August 2000, the veteran complained 
of severe ongoing back pain and gastritis gas pain that 
caused vomiting and pain and difficulty swallowing.  After 
vomiting, he had difficulty breathing and severe headaches.  
More recently in April 2001, the veteran was noted to have 
chronic gastroesophageal reflux disease with likely bile acid 
reflux secondary to previous gastrectomy.  

Analysis:  The criteria for evaluation of the service-
connected postoperative deviated nasal septum warrants only a 
10 percent evaluation with a 50 percent obstruction of the 
nasal passages on both sides or with complete obstruction on 
one side.  The VA examination on file concludes that the 
veteran has an approximate 30 percent obstruction of both 
nasal passages.  Accordingly, the veteran is not clinically 
shown to meet or nearly approximate the criteria for a 
10 percent evaluation.  There is no medical evidence of 
loss of parts of the nose or scars or other obvious 
disfigurement.  X-ray studies of the veteran's nasal passages 
are essentially unremarkable and do not reveal evidence of 
fracture, significant septal deviation, mass, or other 
abnormality. 

While the veteran has also complained of dyspnea at rest, 
nasal discharge and headaches, which he attributes to his 
postoperative deviated nasal septum, these symptoms are not 
shown to result from a deviated nasal septum.  On the 
contrary, his headaches and difficulty breathing have been 
attributed to other disabilities, to include his service-
connected residuals of gastrectomy and associated 
gastroesophageal reflux disease, especially following periods 
of vomiting.  Evaluation of the same manifestations and 
symptoms under different diagnoses is to be avoided in 
accordance with the rule against pyramiding of schedular 
evaluations.  See 38 C.F.R. § 4.14.  The medical evidence 
does not show that his postoperative deviated nasal septum is 
manifested by more than 30 percent obstruction of either 
nasal passage, loss of parts of the nose or scars or other 
obvious disfigurement,  
nor is there any indication of nasal fracture or significant 
septal deviation.

For these reasons and bases, the Board finds that a 
preponderance of the evidence on file is against the 
veteran's claim for an increased evaluation for a 
postoperative deviated nasal septum.  As the preponderance of 
the evidence is against the claim for a compensable rating 
for a nasal disability, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased (compensable) evaluation for a 
postoperative deviated nasal septum is denied.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

